DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Response to Amendment
The Amendment filed 12/16/2021 has been entered. Claims 93- 95. Claims 1-92 and 96 haven been canceled. Claims 93-95 are pending in this application.

 Response to Arguments
Applicant's arguments filed on 12/16/2021, have been fully considered and entered but are not persuasive/moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, it is KSR obvious to one with ordinary skills in the art to apply the same method to luma/chroma component, but to help advance the prosecution the examiner re-use Sasai (NPL), which clearly teaches that the same technique is applied to luma/chroma blocks.
Please note: the examiner contacted the applicant’s representative, Mr. Ebby Abraham and left voice message, to allow an examiner’s amendment to roll claim 95, with no reply.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 93-94 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Sasai et al. (US 20120177300 A1, claiming provisional priority to 61431912), hereinafter Sasai2 in view of Sasai et al. (Hisao Sasai, Takahiro Nishi, “Simplified Context modeling for Transform Coefficient Coding”, Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11 4th Meeting: Daegu, KR, 20-28 January, 2011), hereinafter Sasai.
Regarding claim 93, 
Sasai2 teaches a method comprising: receiving, by a decoder, a first context-encoded significant coefficient flag, the first context-encoded significant coefficient flag is associated with a lowest frequency position of a transform block and the transform block has a transform block size; receiving, by a decoder, a second context-encode significant coefficient flag for the transform block;  (Here, the high frequency area is further segmented into a partial area TOP corresponding to the upper end portion “the portion enclosed by diagonal lines from the upper right to the lower left” [0172]; Fig. 11); 
when the transform block size of the transform block is either 16x16 or 32x32 (schematic diagram shown as each of (b) to (c) in FIG. 11); 
setting, by the decoder system, a value for the context-encoded significant flag to a shared context value, and determining, by the decoder, a value for a context for the second context-encoded significant coefficient flag for the transform block based on whether the transform block size is a (Fig. 8-10; More specifically, in an exemplary case where a coefficient position is one of coefficient positions in a 2x2 block including at least one direct component, in particular, a case where a coefficient position is one of the positions shown as LFR in the schematic diagram shown as each of (b) to (c) in FIG. 11, it is determined that the input signal SI is a coefficient corresponding to a low frequency component [0142]); Sasai2 further teaches common “shared” content between the 16x16 block and 32x32 block (Table 7 is used to set a shared context irrespective of the block size of the input signal SI and whether the input signal SI is a low frequency component or a high frequency component.  For example, Table 7 corresponds to a large block size such as a block size C “for example, a 16 x 16 block size”, a block size D “for example, a 32 x 32 block size” [0119][0207]); 
and decoding the context-encoded significant coefficient flag using the determined context (It is obvious to one with ordinary skills in the art to apply the teaching to the decoder presented by Fig. 13-15).
However, it is obvious to one with ordinary skills in the art at the time the invention was made to apply the same method to luma/chroma component, Sasai2 did not explicitly teach that the same technique is applied to luma/chroma blocks.
Sasai teaches that the same technique is applied to luma/chroma blocks (Table 3:  shows both luma and chroma getting an equal number of context models).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to take the teachings of Sasai and apply them on the teachings of Sasai2. The motivation would be to reduce the number of context model (Sasai, Abstract) and to reveal obvious implementation details of applying the same method to luma/chroma blocks.  

Regarding claim 94, 
Sasai2 and Sasai teaches all the limitations of claim 93, as outlined above.
Sasai2 further teaches receiving, by the decode, a third context-encoded significant coefficient flag, the third context encoded significant coefficient flag is associated with a second transform block having an 8x8 transform block size (Fig. 8-10; More specifically, in an exemplary case where a coefficient position is one of coefficient positions in a 2x2 block including at least one direct component, in particular, a case where a coefficient position is one of the positions shown as LFR in the schematic diagram shown as each of (a) in FIG. 11, it is determined that the input signal SI is a coefficient corresponding to a low frequency component [0142]); determining a third context for the second context-encoded significant coefficient flag, where a value of the third context is not set to the shared context values (Table 6 correspond to a block size B (for example, an 8x8 small block size [0119]).  

Allowable Subject Matter
Claim 95 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419